Citation Nr: 1021694	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left rib 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a right upper 
extremity disability.

5.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to 
January 1977 and from December 1979 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The issues of entitlement to service connection a left 
shoulder disability, entitlement to service connection for a 
groin muscle disability, and entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In March 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral 
knee disability, left hip disability, right upper arm 
disability, and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran does not have a chronic left rib disability that 
is related to active service.


CONCLUSION OF LAW

The Veteran does not have a chronic left rib disability that 
was incurred in or aggravated by active service.   38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in March 2006 and August 
2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-
Flores, 22 Vet. App. at 37.  Together, the letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence, as well as how VA determines 
disability ratings and effective dates. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran has not been afforded a VA examination, with an 
opinion as to the etiology of his claimed left rib 
disability. 
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no medical evidence has been presented 
showing current treatment for a chronic left rib condition or 
the possibility that a chronic left rib condition is related 
to service, the Board finds that an etiology opinion is not 
"necessary."  

The Board notes that the Veteran is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of a chronic left rib disorder is 
factually shown during service.  

In this case, the Veteran's service treatment records 
indicate that he presented on July 9, 1973 with complaints of 
an inability to breathe without pain after he fell several 
times the day before while descending Mt. Fuji.  Physical 
examination was essentially within normal limits except for 
tenderness in the left rib cage and abdomen made worse by 
taking a deep breath.  X-rays were negative.  There was no 
umbilicus, there was muscle guarding on the left side of the 
abdomen, and there was tenderness to palpation in the left 
back.  Diagnosis was left rib contusion.

The Veteran returned at the end of July with complaints that 
the pain was still very severe and occurred with deep 
breathing and eating.  In April 1974, the Veteran presented 
with complaint of pain in sight of old left rib contusion.  
It was treated symptomatically with pain medication.

At the end of his first tour of duty, in January 1977, the 
Veteran underwent physical examination.  There was no 
indication that the Veteran's ribs were not normal.  The 
Veteran's spine and other musculoskeletal were evaluated as 
normal.  

During his second tour of duty, the Veteran presented in June 
1983 with complaints of pain in left side and mid abdomen for 
seven days.  The Veteran stated that he had had the problem 
before when he climbed Mt. Fuji.  Physical examination 
demonstrated abdomen soft without masses and left lateral 
wall was tender to palpation.  

The Board cannot conclude a "chronic" left rib condition 
was incurred during service.  Treatment for an injury in 
service cannot be considered treatment for a chronic disorder 
unless there is some indication that a chronic disorder 
exists.   That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.   

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The current post-service medical records are absent any 
complaints of or treatment for rib pain.  Thus, the medical 
evidence fails to show that the Veteran currently suffers 
from a left rib disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In the absence of competent medical evidence that a 
left rib disability exists and that a left rib disability was 
caused by or aggravated by the Veteran's military service, 
the criteria for establishing service connection for a left 
rib disability have not been established.  38 C.F.R. § 3.303. 

Although the Veteran contends that he has a left rib 
contusion that is related to his service, as a layman he is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

Entitlement to a left rib disability is denied.


REMAND

With respect to the issues of entitlement to service 
connection for bilateral knee disability, left hip 
disability, right upper arm disability, and PTSD, a review of 
the record discloses a need for further evidentiary 
development.

Initially, the Board notes that the Veteran has submitted 
copies of service treatment records from his second period of 
service from December 1979 to December 1983.  Thus, the Board 
finds that a more legible copy of these records should be 
requested and obtained from the service department.   

With respect to the Veteran's knees, the Veteran's service 
treatment records indicate that the Veteran suffered from 
knee problems during both tours of service.  X-rays of the 
Veteran's right knee in December 2006 showed a linear lucency 
in the projection of the articular surface of the medial 
tibial plateau, suspicious for nondisplaced fracture but no 
evidence of dislocation.  There was also a small degenerative 
periarticular spur on the medial femoral condyle and a tiny 
bony density projected.

With respect to the Veteran's left hip, the service treatment 
records indicate that he suffered groin pain during both 
tours of service.  The Veteran was diagnosed with left hip 
degenerative joint disease, and a total left hip arthroplasty 
was performed in April 2009.  The Veteran has also submitted 
a medical article that presents a relationship between hip 
problems and groin pain.

With respect to the Veteran's right arm, the service 
treatment records indicate that the Veteran complained of 
sore right shoulder in September 1982 with assessment of mild 
trapezius muscle strain.  X-rays of the Veteran's right 
shoulder indicated degenerative changes of the right AC 
joint, narrowing of the space between the right acromion and 
right humeral head, and findings consistent with rotator cuff 
tear of impingement syndrome.       

In order to afford the Veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that a medical opinion in conjunction 
with the review of the entire record and examination of the 
Veteran is warranted to indicate whether or not the Veteran 
suffers from a chronic bilateral knee, left hip, and or right 
upper arm disability that is related to his military service.  
38 C.F.R. § 3.159(c)(4). 

With respect to PTSD, service connection requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2003); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2009).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f).

The Veteran has alleged that while traveling with his unit 
between Okinawa and Thailand, he was accosted and threatened 
by a Thai person with an AK-47 in his face; a fellow Marine 
was sniped and killed at the base where he was stationed; 
that in 1982 or 1983, a fellow Marine killed himself on the 
ship with a shotgun and that the Veteran cleaned "that mess 
also"; that a fellow Marine intentionally stuck his head 
under the wheel of a truck in order to keep his family out of 
debt, that in 1977, a fellow Marine shot himself at the 
range, and that he experienced firefights.  

In September 2005, the Veteran reported some instances when 
his men were killed on the perimeter after not following his 
orders (he was the Sergeant in charge), and he came upon 
their dead bodies and began yelling at them for not following 
his instructions.  Once, while on perimeter guard for the 
Thailand evacuation, a Thai person came up behind him and 
pointed a gun at his chest.  A Thai woman helped him get away 
from the situation, and let him hide in her house.  
Overnight, there was a skirmish outside the house, and he was 
unarmed, frightened, and thought he would not survive.  In 
the morning, he was able to make his way back to the 
perimeter.  He also had a friend kill himself with a gunshot 
while stationed in the Philippines (which he did not witness 
occur but did discover the body), and saw another person 
commit suicide while he was in the tower on a firing range.  
Again, he went down to his dead body and began berating the 
(dead) person for being so stupid and killing himself.

In a February 2008 letter authored by Dr. C.S., VA Staff 
Psychiatrist, he noted that the Veteran served in the Marines 
and was stationed in Vietnam 1972 and 1973 and in Thailand in 
1975.  Dr. C.S. noted that the Veteran reported that his MOS 
was infantry, his rank was staff sergeant, and that he was in 
charge of patrols, guarding parameters and security for troop 
pull-outs.  Dr. C.S. noted that the Veteran reported 
witnessing numerous deaths of colleagues on the perimeter, 
several suicides, and had a gun pointed directly at his chest 
and he feared for his life.  Dr. C.S. opined that the 
Veteran's experiences in combat are related to his current 
experience of PTSD symptoms.

In March 2008, Dr. C.S., stated that the Veteran suffers from 
PTSD, that he experienced the described stressors, and that 
despite treatment the Veteran was unable to work due to PTSD. 

In November 2009, the Veteran reported that his PTSD symptoms 
(sleep impairment, flashbacks, nightmares, exaggerated 
startle response, and irritability) have been present and 
increasing since his time in the service.  The Veteran also 
noted that he was in the Marines 1972-1973 and faced multiple 
combat situations in Da Nang in 1972 and that he had suffered 
a rib contusion and had to be medically evacuated.

The Veteran's DD Form 214 indicates that the Veteran was in 
the Marine Corps August 1972 to January 1977 with 2 years, 
six months foreign and/or sea service and from December 1979 
to December 1983 with one year, five months foreign service.  

The Veteran's service personnel records indicate that he was 
assigned to Company H, Second Battalion, Ninth Marine, 3rd 
Marine Division from February 1973 as a Rifleman; Company F, 
Second Battalion, Ninth Marine, 3rd Marine Division from 
January 1974 as a Rifleman and Camp Guard; Company F, Second 
Battalion, Eighth Marine, 2nd Marine Division 2nd Marine 
Division from March 1974 as a Rifleman; Company A, First 
Battalion, Ninth Marine, 3rd Marine Division from June 1975 
as a Guide and Squad Leader, H&S Co, III MAF from August 1976 
as a guide.

The Veteran's service treatment records indicate that in 
September 1972, he was in San Diego; in December 1972, he was 
at Camp Pendleton; in July 1973, the Veteran fell while 
climbing Mt. Fuji in Japan and was hospitalized in Yokosuka, 
Japan; in November 1973, September 1975, October 1975, and 
July 1976, the Veteran was at Camp Schwab in Okinawa; in 
April 1974, July 1974, and April 1975, the Veteran was at 
Camp Geiger in North Carolina; in November 1975 and February 
1976, the Veteran was aboard the U.S.S. Juneau.       

There is currently no evidence corroborating the occurrence 
of any of the Veteran's alleged stressors.  Some stressors, 
such as being accosted and threatened with a gun, are the 
type of anecdotal experience that are incapable of being 
independently verified.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) (holding that anecdotal incidents, although 
they may be true, are not researchable; in order to be 
researched, incidents must be reported and documented).  With 
respect to those killed in action and by suicide, the Veteran 
must provide the names of the deceased and the date of death 
(within a 60-day timeframe) in order for this to be 
researched.  With respect to firefights, the Veteran must 
provide the dates (within a 60-day timeframe) and location in 
order for the unit records and diaries to be researched.   

The appellant receives routine treatment at the Jesse Brown 
VA Medical Center in Chicago, Illinois.  While this case is 
in remand status, the RO should obtain all records of current 
treatment.  In reviewing the VA records in the file, the 
Board notes that the most recent records are dated in 
November 2009.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his knees, 
left hip, right upper arm, and PTSD that 
is not evidenced by the current record.  
If so, the Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  These records should 
then be obtained and associated with the 
claims folder including copies of all VA 
outpatient treatment records pertaining 
to treatment since December 1, 2009, from 
the Jesse Brown VA medical facility in 
Chicago should be obtained and associated 
with the claims file.  The Veteran should 
be advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.

2.  The Veteran should be afforded 
another opportunity to provide any 
additional information he can remember 
regarding his claimed in-service 
stressors.  The Veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates (within a two-month 
specific date range), names of casualties 
as well as identifying information 
concerning individuals involved in the 
events, including their ranks, units of 
assignments, or any other identifying 
details, and geographic location where 
the stressful event took place.

3.  If, and only if, the Veteran provides 
information to enable adequate research, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary, a copy of the Veteran's DD 
214, and all associated service documents 
should be sent to the Headquarters, 
United States Marine Corps, Personnel 
Management Support Branch (Code MSB 10), 
Quantico, Virginia 22134 and the Marine 
Corps Historical Center, Archives 
Section, Unit Diaries, Washington Navy 
Yard, 1254 Charles Morris Street, SE, 
Washington, DC 20374-5040, or any other 
appropriate agency, for verification of 
the alleged stressful events in service.  
Specifically, the RO should request unit 
histories and dairies for the months 
identified by the Veteran of alleged 
firefights.  The RO should also request 
that the Marine Corps Historical Center 
respond in writing even if there are no 
pertinent records.

4.  After the above development has been 
completed, if and only if the RO 
determines that the appellant was exposed 
to a verified stressor, the Veteran 
should be afforded the appropriate VA 
examination to determine whether the 
appellant has PTSD based upon the 
verified in-service stressor.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The examiner should be advised that only 
verified in-service stressors may be 
considered in determining whether the 
Veteran has PTSD related to his Marine 
service.  The examiner should 
specifically indicate if the Veteran 
meets the DSM-IV criteria for PTSD; and 
if so, to express an opinion as to 
whether it is at least as likely as not 
that the Veteran's PTSD is due to 
verified in-service stressor.  
  
5.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any present left and 
right knee, left hip, and right upper arm 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's current left and right knee, 
left hip, right upper arm disorders are 
related to symptoms documented during the 
Veteran's active duty service.   

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


